IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00368-CR

JONATHAN E. ROGERS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D36062-CR


                                      OPINION


       Jonathon Rogers was charged by indictment with the offense of attempted sexual

assault. On February 26, 2016, Rogers entered a plea of guilty to the offense of unlawful

restraint, and the trial court deferred adjudication of guilt and placed Rogers on

community supervision for ten years. The State filed a Motion to Adjudicate Rogers’

guilt on the underlying offense and revoke his community supervision. On October 26,

2018, Rogers entered pleas of true to five of the allegations in the State’s motion. The trial
court found the allegations to be true, adjudicated Rogers guilty of unlawful restraint,

revoked his community supervision, and sentenced Rogers to five years confinement.

We affirm.

        In the sole issue on appeal, Rogers complains that the judgment is void because

unlawful restraint is not a lesser-included offense of the indicted offense of attempted

sexual assault. On June 18, 2019, the State filed a letter in this Court stating, “the State

does not intend to file a brief … Upon reviewing the Appellant’s brief and relevant case

law, the State agrees with Appellant’s position.”

        A confession of error is important, but not conclusive in deciding an appeal.

Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim. App. 2002). A confession does not relieve

this Court of the performance of the judicial function. Id. The considered judgment of

the law enforcement officers that reversible error has been committed is entitled to great

weight, but our judicial obligations compel us to examine independently the errors

confessed. Id. If, after our independent examination of appellant's issue, we conclude

that it lacks merit, we should overrule it, despite the State's confession. Id.

        Generally, a defendant placed on deferred adjudication community supervision

may raise issues relating to the original plea proceeding, such as evidentiary sufficiency,

only in appeals taken when deferred adjudication community supervision is first

imposed. Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); Crume v. State,

342 S.W.3d 241, 243 (Tex. App. —Beaumont 2011, no pet.). A void judgment is one


Rogers v. State                                                                       Page 2
exception to this general rule. Nix v. State, 65 S.W.3d 664, 667 (Tex. Crim. App. 2001);

Crume v. State, 342 S.W.3d at 243. The void judgment exception would allow an appeal

even after a motion to revoke deferred adjudication. Crume v. State, 342 S.W.3d at 243.

        Rogers argues that the judgment in this case is void because unlawful restraint is

not a lesser-included offense of the indicted offense of attempted sexual assault as alleged

in the indictment. In Crume, the defendant also argued that the judgment was void. The

defendant in Crume was indicted for the offense of aggravated assault, but entered a plea

of guilty to the offense of criminal mischief. The trial court deferred adjudication of guilt

and placed the defendant on community supervision. The State filed a motion to revoke

community supervision, the defendant pled true to the allegations, and the trial court

found the defendant guilty of criminal mischief.

        The defendant in Crume argued that because criminal mischief is not a lesser-

included offense of aggravated assault, the trial court lacked jurisdiction to accept his

plea, and the judgment was void. The Court in Crume held that the trial court had subject

matter jurisdiction because both offenses were felony offenses. Crume v. State, 342 S.W.3d

at 243. The Court held that the trial court had personal jurisdiction because there was a

valid indictment charging the defendant with aggravated assault and personal

jurisdiction is “person-specific” not “offense-specific.” Crume v. State, 342 S.W.3d at 244.

We agree with the Court in Crume and find that the trial court had both personal and




Rogers v. State                                                                        Page 3
subject matter jurisdiction to accept Rogers’ plea. We find that the judgment in this case

is not void. See Nix v. State, 65 S.W.3d at 668.

        Because we find that the judgment in this case is not void, we lack jurisdiction to

review the issue on appeal of the revocation of community supervision. Nix v. State, 65
S.W.3d at 667; Manuel v. State, 994 S.W.2d at 661-62. We overrule the sole issue on appeal.

        We affirm the trial court’s judgment.




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed July 31, 2019
Publish
[CR25]




Rogers v. State                                                                      Page 4